Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Stephen Schotte on 03 May 2021.
The claims have been amended as follows:	In claim 1, in line 5 “a” has been replaced with -- an electrolysis--.
In claim 9, in line 5 “a” has been replaced with -- an electrolysis-- 
In claim 19, in line 6 “a” has been replaced with -- an electrolysis-- 
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 9 and 19 now more clearly distinguishes over the former applied combination of prior art in view of recitation of the pH adjustment unit for water being fed to the brewing unit of the coffee maker, being an electrolysis pH adjustment unit in combination with adjusting the unit by adjusting one or more of a voltage or a current of the unit or a flow velocity of the water in the unit. The formerly applied prior art lacks any teaching of utilizing a controlled electrolysis pH adjustment unit, for treating the water being fed to the coffee brewing unit, only teaching pH adjustment units being operable for mixing water from different sources having different pH values, so as to achieve a controlled, combined pH of the water. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/03/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778